Name: 95/134/EC: Commission Decision of 7 April 1995 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  health;  trade;  cooperation policy;  agricultural policy
 Date Published: 1995-04-21

 Avis juridique important|31995D013495/134/EC: Commission Decision of 7 April 1995 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance) Official Journal L 089 , 21/04/1995 P. 0044 - 0044COMMISSION DECISION of 7 April 1995 amending Commission Decision 94/278/EC, drawing up a list of third countries from which Member States authorize imports of certain products subject to Council Directive 92/118/EEC (Text with EEA relevance) (95/134/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A Chapter I to Directive 89/662/EEC and as regards pathogens to Directive 90/425/EEC (1), as amended by the Treaty of Accession of Austria, Finland and Sweden and in particular Article 10 thereof, Whereas Commission Decision 94/278/EC (2) amended by Commission Decision 94/453/EC (3) establishes a list of third countries from which Member States authorize imports of certain products referred to by Directive 92/118/EEC; Whereas, among other products, this list includes the lists of third countries from which Member States authorize fish meal and other meals derived from sea animals except mammals, snails and frog legs; Whereas, following the receipt of requests from the New Zealand, Madagascar and Egyptian authorities, it is appropriate to add New Zealand and Madagascar to the list for fish meal and other meals, Madagascar to the list for snails and Egypt to the list for frog legs; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex of Decision 94/278/EC is amended as follows: 1. In Part II, B the following lines are inserted in accordance with the alphabetical order of the ISO code: '(MG) Madagascar` '(NZ) New Zealand`. 2. In Part XI, the following line is inserted in accordance with the alphabetical order of the ISO code: '(MG) Madagascar`. 3. In Part XII, the following line is inserted in accordance with the alphabetical order of the ISO Code: '(EG) Egypt`. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission